Citation Nr: 0403865	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  00-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
back injury and degenerative changes in the lumbar spine with 
right L4 radiculitis, currently rated as 60 percent 
disabling.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from October 1952 to October 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by which 
the RO denied service connection for a skin disorder and 
increased to 40 percent the disability rating for residuals 
of a back injury.  The RO also denied service connection for 
hypertension and a kidney disorder.  In March 2001, the Board 
remanded the case for additional evidentiary development.  
During the course of that development the RO granted service 
connection for chronic renal insufficiency with hypertension.  
Consequently, the claims of service connection for 
hypertension and a kidney disorder are no longer on appeal 
before the Board.  

Additionally, by a rating decision dated in May 2003, the RO 
increased to 60 percent the disability rating for residuals 
of a back injury and degenerative changes in the lumbar spine 
with right L4 radiculitis.  (This rating issue is the subject 
of the remand that follows the decision below on the 
veteran's skin claim.)


FINDING OF FACT

The veteran has neurodermatitis that is likely attributable 
to his military service.  


CONCLUSION OF LAW

The veteran has neurodermatitis that is the result of disease 
or injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §3.303(a) (2003).  In addition, certain chronic 
diseases shall be presumed to have been incurred in or 
aggravated by service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. §3.303(b) (2003).  

Service medical records reflect no pertinent defects at entry 
into military service.  In 1953, the veteran was diagnosed 
with dermatitis medicamentosa as a reaction to penicillin.  
In 1954, the veteran was treated for a bald spot in the right 
occipital area and diagnosed with alopecia areata.  

Post-service VA treatment records dated in August 1993 show 
follow-up treatment for a recurring rash described as a 
hyperpigmented, macular rash on the upper back.  The veteran 
was diagnosed with dermatitis.  In October 1993, the veteran 
complained of a rash with an onset of 8 to 10 months earlier.  
The veteran reported that the rash had existed off and on for 
the previous two to three years.  Examination showed 
follicular lesions on the arms and chest.  In March 1997, the 
veteran was found to have Varizella Zoster rash.  

A May 2001 VA examination report shows a history of treatment 
for a reaction to penicillin in 1953, with an intermittent 
rash since that time.  It was noted that the rash occurred 
usually two or three times per year.  The rash can last from 
a few days to two or three weeks.  A skin examination 
revealed no abnormal findings at the time of the examination.  
The examiner opined that the history pretty clearly suggested 
that this rash was a recurrent problem, not a chronic one.  
The examiner related that the allegation that it was due to 
the penicillin reaction in 1953 was not accompanied by any 
convincing records, data or documentation.  The examiner 
indicated that it was his view that the veteran had a 
reaction, was treated for it and recovered, and since that 
time (presumably since military service) has had an 
intermittent neurodermatitis characterized by skin rashes, 
which did not disable him at the time of the examination.  

According the veteran the benefit of the doubt, the Board 
finds that the veteran's recurrent neurodermatitis is 
attributable to military service.  In reaching this 
conclusion, the Board finds the VA examiner's medical opinion 
as to the continuity of the symptoms related to the 
neurodermatitis pivotal.  The VA examiner opined that the 
veteran has a recurrent neurodermatitis that he has had since 
the time he recovered from the reaction to the penicillin.  
Considering that the veteran had the penicillin reaction 
early in his more than 20-year period of active service, it 
is reasonable to conclude that the neurodermatitis had its 
onset during service and continued to the point of diagnosis 
in May 2001.  The veteran's history to the examiner that 
since the 1953 penicillin reaction he had had an intermittent 
rash, combined with VA treatment records showing post-service 
treatment for skin problems, tends to support this 
conclusion.  Consequently, the Board finds that service 
connection is warranted for neurodermatitis.  


ORDER

Service connection for neurodermatitis is granted.


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 (2003).  
As noted above, the RO most recently evaluated the residuals 
of a back injury as 60 percent disabling under Diagnostic 
Codes 5010-5293.  During the pendency of the veteran's appeal 
the regulations pertaining to evaluation of disabilities of 
the spine have been amended twice.  See 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002) (effective September 23, 2002); and 68 
Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 
26, 2003).  

Prior to these amendments, the highest available rating under 
Diagnostic Code 5293 was 60 percent for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  A higher evaluation under 
the schedular provisions for evaluating spine disabilities 
was not possible absent fracture of the vertebra or complete 
bony fixation (ankylosis) of the spine in an unfavorable 
angle, with marked deformity and involvement of major joints 
or without other joint involvement.  Diagnostic Codes 5285 
and 5286.  

Effective September 23, 2002, these regulations were amended.  
A 60 percent disability rating remained the highest available 
rating under Diagnostic Code 5293 and was warranted when 
there were incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. 
§ 4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  The 
incapacitating episode rating scheme set forth in Diagnostic 
Code 5243 provides for no higher than a 60 percent rating and 
is nearly the same as that utilized in the 2002 changes.  

In the present case, a VA examination report dated in April 
2003, while reflecting the examiner's opinion that no signs 
of peripheral nerve disability due to the back disorder were 
found, noted that the absence of ankle jerks that could 
relate to an L5 or S1 radiculitis, but that the remainder of 
the examination did not point to that.  The examiner noted 
that magnetic resonance imagery (MRI) was ordered.  The 
examiner further noted that the veteran had very limited or 
no significant specific neurologic impairment in terms of 
this examination unless he had radiculitis of L5 or S1 that 
can be demonstrated or at least the source of which can be 
demonstrated on MRI with the radiculitis being masked by his 
rheumatoid arthritis.  The examiner related that the veteran 
was limited by lumbar pain and right gluteal pain and right 
posterior thigh pain.  This finding was felt to point to L4 
or L5 radiculitis on the right side only.  The examiner also 
noted that with the exception of absent ankle jerks, it was 
his opinion that the major limitation in the veteran's 
mobility and the major cause of pain was abnormal joints due 
to rheumatoid arthritis.  The examiner reported that MRI was 
requested to see if there was herniation of the disc 
impinging on nerve roots or to see if there was facet 
arthritis and or ligamentum hypertrophy impinging on the 
foramina or the nerve roots.

The VA examiner also noted that trunk mobility was almost 
totally gone and that there was immobility in the entire 
spine.  The examiner opined that the major limitation in the 
mobility and the major cause of pain was abnormal joints due 
to rheumatoid arthritis.  The current problems, the examiner 
related, are likely a continuation of the development of 
traumatic arthritis, but the major disability now is due to 
the extensive involvement and numerous changes following 
rheumatoid arthritis.  The impression was rheumatoid 
arthritis of the spine with degenerative changes noted on MRI 
and plain films prominently in the thoracic and lumbar spine; 
osteopenia of the spine; back pain due to the rheumatoid 
arthritis.

An MRI report dated the day of the VA examination reflects 
impressions of a central disk bulge at the level of L5-S1, 
which is slightly to the left.  The disk appeared to be 
barely touching the left dorsal nerve root with no 
displacement.  There was obliteration of the perineural fat 
anteriorly on the left side.  There was no evidence of spinal 
stenosis.  The report also noted an impression of a 
flattening of the thecal sac anteriorly at the levels of the 
L3-L4 and L4-L5.  This was associated with hypertrophic 
changes of the facet joints and ligamentum thickening causing 
narrowing of the neural foramina bilaterally.  There was mild 
central canal narrowing seen at the level of L3-L4.  An x-ray 
report at that time showed an impression of anterior 
osteophyte at multiple levels in the mid-thoracic area.  A 
narrowing of the disc space at L5-S1 and degenerative joint 
disease changes in the lumbar spine were noted.  An bone 
density study showed osteopenia of the lumbar spine and 
normal bone mineral density of the left hip.  A diagnosis of 
severe osteo-arthritis with right L4 radiculitis was noted on 
the MRI report.  

The Board notes that it is not clear from the claims file 
whether neurological manifestations exist.  It appears that a 
diagnosis of L4 radiculitis was rendered in connection with 
the MRI.  Nevertheless, the impression provided by the VA 
examiner suggests that he had reviewed the MRI report before 
submitting the VA examination report.  There is no resolution 
of this diagnosis with the examiner's earlier comments 
regarding the interplay between peripheral nerve involvement 
and radiculitis at L4.  Therefore, additional development to 
resolve this matter is necessary.  In addition, given the 
examiner's opinion that rheumatoid arthritis was the primary 
cause of the veteran's back problems, an opinion is warranted 
as to the degree of disability due solely to service-
connected injury residuals with degenerative changes and 
right L4 radiculitis.  Also, considering the examiner's 
notations regarding immobility of the spine, clarification as 
to whether there is ankylosis in the spine, and if so, 
whether it is the result of service-connected disability, is 
warranted.  In this regard, an identification of those spine 
symptoms and manifestations that are thought to be residuals 
of the 1956 spine injury would be helpful.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  

2.  The RO should arrange for the veteran 
to be provided a VA examination with 
examiner(s) qualified to identify all 
existing spine disorders and associated 
manifestations of those disorders, as 
well as, indicating the severity of the 
manifestations that are residuals of the 
1956 back injury and degenerative changes 
in the lumbar spine with right L4 
radiculitis.  The RO should ensure that 
the examiner is provided the claims file 
for review prior to the examination.  The 
examiner is asked to identify any back 
problems shown on examination.  In 
particular, the examiner should identify 
any nerve problems related to a spine 
pathology.  Thereafter, the examiner 
should render an opinion as to whether 
any back symptoms or manifestations 
identified are residuals of the 1956 back 
injury.  If these manifestations are 
found to exist in different segments of 
the spine, it should be noted where they 
are found.  It should be noted whether 
the veteran has any symptoms compatible 
with a nerve disorder.  In reaching this 
conclusion, the examiner should review 
the claims file paying particular 
attention to the prior VA examinations 
and the reports of MRI examinations 
conducted on the veteran's spine.  The 
examiner should also opine as to whether 
any nerve problems that exist are likely 
to be residuals of the spine injury in 
1956.  The examiner should indicate 
whether it is as likely as not that the 
veteran has cord involvement, requires 
long leg braces, or requires a neck brace 
due to abnormal mobility resulting from 
the residuals of the back injury with 
lumbar degenerative changes and L4 
radiculitis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  The 
examiner should also note whether there 
is ankylosis in any part of the spine and 
if so, indicate whether it is favorable 
or unfavorable.  Additionally, the 
examiner should identify each nerve 
affected by the service-connected 
disability and indicate whether there is 
complete or incomplete paralysis, whether 
there is neuralgia or neuritis, and 
whether the disabling neurologic 
manifestations are mild, moderate, or 
severe.  This should be done for each 
nerve adversely affected or seemingly so 
by the service-connected spine 
disability.

3.  After the development requested above 
has been completed, the RO should again 
review the record including the newly 
associated evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case (SSOC) and give the appellant 
an opportunity to respond.

After giving the appellant an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



